— Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 8, 1975, which affirmed the decision of a referee sustaining the initial determination of the Industrial Commissioner holding claimant ineligible to receive benefits because she was not available for employment. Claimant, a bookkeeper, lost her employment under nondisqualifying conditions. The board found that the claimant’s meager job efforts were not those of a person interested in finding employment and that she did not demonstrate a genuine attachment to the labor market. Claimant admitted that she knew that the salary offered for most bookkeeping positions was between $125 and $135 per week. Nevertheless, she testified the minimum salary she would accept was $175 per week, made no "in person” job efforts and, for the one-week period immediately preceding the date of the interview, that she made no effort to find work. There is substantial evidence in this record to support the board’s finding (Matter of Pantel [CatherwoodJ 35 AD2d 681; Matter of Bennett [Catherwood], 33 AD2d 946). Decision affirmed, without costs. Greenblott, J. P., Kane, Main, Larkin and Reynolds, JJ., concur.